UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6890


DAVID LEE GARNER,

                 Plaintiff - Appellant,

          v.

THE SUPREME COURT OF UNITED STATES; THE UNITED STATES
DEPARTMENT OF JUSTICE; THE UNITED STATES DISTRICT COURT OF
BOSTON MA; THE SOUTH CAROLINA ADMINISTRATIVE LAW COURT; THE
SOUTH CAROLINA SUPREME COURT; PRESIDENT BARACK OBAMA; FORMER
PRESIDENT GEORGE BUSH, SR.; FORMER PRESIDENT GEORGE W. BUSH,
JR.; VICE PRESIDENT JOE BIDEN; FORMER PRESIDENT DICK CHENEY;
U.S. SECRETARY OF STATE HILARY CLINTON; U.S. SPEAKER OF
HOUSE NANCY PELOSKI; U.S. CHIEF OF STAFF RAHM EMANUEL;
SECRETARY OF DEFENSE ROBERT GATES; R. MILLER, JR.; J.
SHERIFF; S. ARGENSTA; R. HAMILTON; M. LONGENBURGER; C.
TALLENT; OFC B. HARRISON,

                 Defendants – Appellees,

          and

AFFILIATES,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:11-cv-02702-TLW)


Submitted:    July 13, 2012                 Decided:   July 20, 2012


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


David Lee Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           David Lee Garner appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief in his civil rights action.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Garner v. Supreme Ct.,

No. 3:11-cv-02702-TLW (D.S.C. May 2, 2012).                  We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        3